DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 12-20 in the reply filed on June 19, 2021 is acknowledged.  Applicant failed to acknowledge the species requirement set forth in the original Restriction Requirement; however, Applicant elected species claim 20 telephonically on June 24, 2021, as discussed below.  As such, the elected invention currently consists of claims 12-17 and 20.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

This application contains claims directed to the following patentably distinct species: 
As Group II has been elected, Applicant must further elect a single claim from claims 18-20.  
The species are independent or distinct because although each identified species claim is currently considered to be directed toward an intended use of the prepared composition, and said uses are not positively recited steps, each claim is nevertheless directed toward a distinct intended application of the manufactured composition, e.g., clothing, paint, and roofing composites are all considered to be 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 12-17 of Group II are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a distinct field of search, insomuch as they patentably limit the scope of the claims, as can be seen from the distinctions discussed above.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
During a telephone conversation with William Mark Hunziker Wintour on June 24, 2021 a provisional election was made  without traverse to prosecute the invention of species claim 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "an average particle size of black tourmaline in the composition" (emphasis added) in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 17 attempts to further limit the particle size of the black tourmaline in the composition after milling; however, neither claim 17 nor parent claim 12 has previously introduced “black tourmaline.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al (“Preparation of Nano Tourmaline Surface Treatment Agent and Its Application on Functional Wall fabrics,” of record).  
Regarding claim 12, Lan teaches the preparation of a nano tourmaline surface treatment agent (title), comprising mixing together tourmaline powder, which constitutes the instantly claimed particulate matter comprising a mineral compound capable of emitting negatively charged ions continuously, grind auxiliary agent (agent GA) (2.1 Materials), which constitutes the instantly claimed grinding auxiliary agent, and water (3.1 Preparation of Nano Tourmaline Dispersion), which constitutes the claimed liquid medium.  The mixture is mechanically agitated to make an initial dispersion, followed by grand milling with 0.3 mm zirconia for 3 hours and cooled to room temperature (3.1. Preparation of Nano Tourmaline Dispersion).  
Regarding claims 13-15, Lan teaches that the tourmaline/agent GA/water wt%=10/3/87, thus anticipating the claimed ranges.  
Regarding claim 16, Lan teaches that the grand milling takes place for 3 hours, as discussed above.  
Regarding claim 17, Lan teaches that the average particle diameter of the tourmaline is 190 nm (3.1 Preparation of Nano Tourmaline Dispersion).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (“Preparation of Nano Tourmaline Surface Treatment Agent and Its Application on Functional Wall fabrics,” of record) as applied to claim 12 above.  
Lan teaches a method of making the particulate composition according to instant claim 12, as shown above.  
Regarding claims 13 and 15, Lan teaches that the tourmaline/agent GA/water wt%=10/3/87.  
Further regarding claim 13 and to the extent that the general teaching of tourmaline is not considered to provide sufficient specificity so as to anticipate the instantly claimed black tourmaline, the selection of black tourmaline powder from among the general teaching of tourmaline powder is considered prima facie obvious, absent a showing of unexpected results.  
Further regarding claim 15 and insomuch as the teaching of the use of “water” in a lab setting is not sufficient to anticipate deionized water, selection of DI water from the general teaching of “water” by Lan would have been prima facie obvious.  It is noted that Lan teaches the use of DI water during the application of the particulate composition upon the wall fabrics (3.2 Preparation of Functional Wall Fabrics).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

In addition to Lan, described above, Zhang (CN 206971567) is considered to be the prior art most closely related to the subject matter of instant claim 20.  
Zhang teaches layered roofing tile, wherein one of the layers is taught to release negative ions (abstract).  
While the Office submits that it would have been obvious to apply the composition of Lan as a coating upon such a layer, as taught by Zhang, there would only appear to be motivation to provide such a coating upon the bottom-most layer, 6, as the intent, as taught by Zhang, is for indoor air cleaning/purification.  
Instant claim 20 requires that the coating composition is mixed into the granules of composite roofing, which one of ordinary skill would understand to mean traditional roofing shingles, which are the uppermost/outermost portion of a roof, in direct contact with the exterior atmosphere of said house or building.  
As such, there is no teaching or suggestion in the prior art to provide the particulate composition of Lan to be “mixed into the granules of composite roofing,” as instantly claimed.  To assume as much would have to rely upon the impermissible use of hindsight reconstruction.  
To be clear, the Office has interpreted the claimed “granules of composite roofing” to at least substantially overlap traditional asphalt roofing shingles, or the like, intended to be present at the exterior surface of a building’s roof.  This appears to align with Applicant’s intent, and this clarification is meant to clarify the record and is NOT meant to be overly limiting.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732